Citation Nr: 0813152	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  05-35 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, to include as secondary to service-connected 
residuals of sacroiliac injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.  

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a May 
2005 rating decision of the VA Regional Office (RO) in 
Detroit, Michigan that denied service connection for a 
cervical spine disorder.  

The Board granted a motion in October 2006 to advance this 
case on the docket due to the veteran's age.

The Board denied the veteran's claim in November 2006.  
Thereafter, the appellant filed an appeal to the United 
States Court of Appeals for Veterans Claims (Court).  The 
veteran's representative and VA's General Counsel filed a 
joint motion to vacate the Board's 2006 decision.  By Order 
dated in February 2008, the Court granted the joint motion 
and remanded the case to the Board for further consideration 
and readjudication.

In correspondence dated and received in January 2007, the 
veteran requests an increased rating for service-connected 
residuals of sacroiliac injury.  This matter is not properly 
before the Board for appellate review at this time and is 
referred to the RO for appropriate consideration.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The veteran asserts that he now has disability of the 
cervical spine that is the result of injury in service, or is 
causally related to service-connected residuals of sacroiliac 
injury.  The record discloses that he was afforded an 
examination in March 2005 by a VA nurse practitioner who 
essentially found that the issue could not be resolved 
without resorting to speculation.  The veteran's private 
physician, J. L. S., D.O, submitted statements received 
and/or dated in February 2005 and September 2006, 
respectively, attributing cervical spine disability to an 
airplane accident in 1945 in service.  

In the February 2008 joint motion, the parties sought to 
vacate the Board's November 2006 decision on the basis that 
it did not provide an adequate statement of reasons and bases 
to enable the claimant to understand why the claim had been 
denied, given the favorable evidence received from the 
appellant's private physician.

Essentially, it was pointed out that the VA clinician who 
conducted the VA examination in 2005 was a nurse 
practitioner, and not a physician as the Board stated in its 
decision, and that the opinion provided at that time was 
given greater weight in denying the claim.  It was explained 
that it was not clear if the Board would have placed as much 
probative weight on the VA's 2005 opinion had it been 
cognizant that it was relying on the opinion of a nurse 
practitioner, and not to a physician.  It was thus agreed by 
the parties that the statement of reasons and bases was 
deficient, and that the Board erred in its reasons and bases 
by not discussing whether the probative value that it 
assigned to the 2005 examination was contingent on whether 
the examiner was a physician, as opposed a nurse 
practitioner, in addition to repeatedly misconstruing the 
evidence itself.  

The Court stated that on remand, VA was obligated to conduct 
a critical examination of the justification for its decision 
and set forth adequate reasons and bases for its findings and 
conclusions on all material issues of fact and law presented 
on the record, as well as comply with all provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).

Under the circumstances, the Board finds that a special 
examination by a VA orthopedist is warranted for a more 
definitive and clarifying opinion to ascertain whether or not 
the veteran currently has cervical spine disability as the 
result of injury in service, or whether it is related to 
service-connected disability. 

The fulfillment of the VA's statutory duty to assist includes 
affording a VA examination by a specialist when indicated, 
conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and insure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007), and any 
other legal precedent are fully 
complied with and satisfied. See 
also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the 
claimant of any information and 
evidence not of record (1) that is 
necessary to substantiate the 
claim; (2) that VA will seek to 
provide; (3) that the claimant is 
expected to provide; and (4) must 
ask the claimant to provide any 
evidence in her or his possession 
that pertains to the claim in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).  He should also be 
notified regarding the criteria 
for rating a disability or 
establishing an effective date 
should service connection be 
granted. See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The veteran should be 
scheduled for a spine examination 
by a VA orthopedist.  All 
indicated tests and studies should 
be performed, and clinical 
findings should be reported in 
detail and correlated to a 
specific diagnosis.  The claims 
file and a copy of this remand 
should be made available to the 
physician designated to examine 
the appellant.  In a narrative 
format, a comprehensive clinical 
history should be obtained.  The 
examination report should include 
a discussion of the veteran's 
documented medical history and 
assertions.  Based on a thorough 
review of the evidence of record, 
the examiner should provide 
opinions, with complete supporting 
rationale, as to whether it is at 
least as likely as not (50 percent 
probability or better) that the 
veteran now has a cervical spine 
disorder a) dating from an injury 
in service; b) secondary to 
service-connected residuals of 
sacroiliac injury; and/or c) 
whether the cervical spine 
disorder has been made chronically 
worse by the service-connected 
residuals of sacroiliac injury.  
If aggravation is found, the 
examiner should offer an 
assessment of the extent of 
additional disability of the 
cervical spine resulting from 
aggravation by the low back 
disorder.

In formulating the medical 
opinion, the examiner is asked to 
consider that the term "at least 
as likely as not" does not mean 
within the realm of possibility, 
rather that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.

3.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).  A copy of the examination 
notification should be associated 
with the claims folder.  Failure 
to appear for examination should 
be noted in the file. 

4.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a competent 
medical opinion.  If the report is 
insufficient, or if the requested 
action is not taken or is 
deficient, it should be returned to 
the examiner for correction. See 
Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the veteran and 
his representative should be 
furnished a supplemental statement 
of the case and be afforded an 
opportunity to respond before the 
record is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



